Mr. Presiding Justice Clark dissenting. The attorney’s lien law provides that “attorneys at law shall have a lien on all claims, demands and causes of action, including all claims for unliquidated damages, which may be placed in their hands by their clients for suit or collection, or upon which suit or action has been instituted, for the amount of any fee which may have been agreed upon by and between such attorneys and their clients,” etc. I do not think that the case of Standidge v. Chicago Railways Co., supra, applies. In that case there was no agreement by the Railways Company to pay the attorney’s fees, as in the case before us. The claim of Speicher cannot be said to have been settled until the attorney’s fees have been paid. When the judgment now being entered in this court is paid the Railways Company will have paid in settlement of the claim of Speicher $547.50, two-thirds to Speicher and one-third to his attorney. The attorney’s .lien, however, applied to the whole claim for damages, and not to a part of it. The Railways Company, having undertaken to carry out Speicher’s contract with his attorney, which provided that Speicher and his attorney should receive each an equal amount, will not have done so, in my opinion, unless it pay the attorney $365. Under the circumstances if settlement of the claim had been made with the attorney, undoubtedly the amount to be paid would have been $730. By disregarding the attorney and settling direct with Speicher, the Railways Company will have saved $182.50 at the expense of Sutton, the defendant in error, as the lien law and contract of settlement are construed in the majority opinion. In Curtis v. Metropolitan St. Ry. Co., 125 Mo. App. 369, the court had a similar question before it, and took the view expressed in this dissenting opinion. I think the judgment should be affirmed.